I dissent from the opinion of the majority of the court, on the ground that the record does not justify the correction of the finding on which error is based. As I read and understand the evidence, the correction violates the well-established rule that no correction will be made unless some material question of fact has been found without evidence, or some admitted or undisputed fact has been omitted from the finding. The opinion rendered being substantially the determination of a question of fact limited to this case, a dissenting opinion would serve no useful purpose and is omitted. *Page 102